Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/9/2022 has been entered.
Priority
This application claims benefit of 62/800,089 (filed 2/1/2019).

Status of Claims
Claims 1-19 are under examination. 

Withdrawal of Rejections:
In view of amended claims and applicant’s arguments, the double patenting rejections are hereby withdrawn.

New Rejections due to amendments:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, line 9 recites “administering, to a control subject, a placebo”, it is not clear what “a placebo” is because this is the second administering step, wherein the first administering step involves sensors/reporters, does “a placebo” mean a sensor without reporters? Furthermore, the second administering step is recited within “each measurement” (line 5) but involves a different subject, therefore cannot be done within the measurement of the first subject (receiving a treatment). It is conflicting with “monitoring a change in a disease condition in a subject…” because it involves a second/control/different subject. Therefore it is not clear how monitoring a change in one subject (received treatment) by making measurements at multiple points over time in a second different subject. It appears that the “monitoring” step is performed in parallel for both the treatment subject and the placebo subject.
Similarly, claim 18, line 10 recites “administering, to a second clinical trial participant, a placebo”, it is not clear what “a placebo” is because this is the second administering step, wherein the first administering step involves sensors/reporters, does “a placebo” mean a sensor without reporters? Furthermore, the second administering step is recited within “each measurement” (line 5) of the first clinical trial participant but involves a different subject, therefore cannot be done within the measurement of the first participant (receiving a treatment). 
Claim 1 recites “the subject” in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim because there are two different subjects.

Maintenance of Rejections (including modification due to amendments):

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buss (EBio Medicine, 2018, 38:248-256).
Buss teaches a method of monitoring disease with biosensor/reporters/biomarkers (title and abstract).
For Claims 1-6: the reference teaches a method comprising: monitoring (a change in a subject/mice with lung infection who has received a therapeutic/antibiotic treatment by making measurements at multiple point over time (up to 7 days, page 253, Fig. 3a) method comprising: administering to the subject activity sensors comprising detectable nanoparticle reporters (ABNs by multiple injection before and after drug treatment, page 253, left column, para. 3.3., line 2++) which is inherently excreted by the subject because urine samples were collected and measured, page 251, left column, para. 2.7. and page 253, Fig. 3a); detecting quantities of the reporters (by ELISA, page 251, left column, para 2.8.++) that is released from an activity sensor (page 253, Fig. 3); the mental steps of comparing and identifying differences in the detected quantities of the reporters (page 254, Fig. 4) between the subject that received the therapeutic treatment (effective treatment, page 254, Fig. 4g) and the second subject that received the placebo (since it is not clear what “a placebo” is, see 112(b) rejection above, thus it broadly interpreted as subject with ineffective treatment, page 254, Fig. 4g) to a physiological state or a disease state (Pseudomonas infection, page 254, Fig. 4g, also see page 254, right column, para 3.4., line 13++)were taught in Figs 3-4 (pages 253-254).
For Claim 7: the reference teaches the disease is infection disease in mice (page 248, abstract, line 16++).
For Claims 11-13: the reference teaches plurality of detectable reporters are substrates for a plurality of enzymes that exhibit differential activity levels in affected tissue compared to healthy tissue (page 251, right column, para 3.1., line 6++, page 252, right column, para 3.2., line 23++).
For Claims 14-16: the reference teaches the activity sensor comprises a carrier with cleavable linker (containing a cleavage site of an enzyme/protease known to be associated with disease, page 252, Fig. 2) and carrier comprises 40 kDa PEG scaffold (page 252, Fig. 2).

Response to Argument
Applicant’s arguments filed 5/9/2022 have been fully considered but they are not persuasive.
Applicant argued that Buss fails to teach/suggest administering a placebo to a second subject.
It is the examiner’s position that claims 1 and 18 as amended do not provide clear metes and bounds for the term “a placebo” (see 112(b) rejection above), thus “a placebo” is broadly interpreted to include any subject with ineffective treatment (ineffective treatment, page 254, Fig. 4g). Buss teaches “detecting/identifying/comparing differences in the detected quantities of the reporters (page 254, Fig. 4) between the subject that received the therapeutic treatment (effective treatment, page 254, Fig. 4g) and the second subject that received the placebo (ineffective treatment, page 254, Fig. 4g) to a physiological state or a disease state (Pseudomonas infection, page 254, Fig. 4g, also see page 254, right column, para 3.4., line 13++)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-19 are rejected under 35 U.S.C. 103(a) as obvious over Buss in view of Kulkarni (2016).
Buss teaches a method of monitoring disease with biosensor/reporters/biomarkers describe above as applied.
Buss does not explicitly teach the disease is cancer as recited in claims 8-10, monitoring change in disease condition in a clinical trial as recited in claims 17-18. However, Buss teaches the clinical relevance of using biosensor (page 249, left column, 3rd paragraph, line 2++) to monitor treatment response and to compare effective and non-effective (doxycycline/placebo, page 254, right column, 1st full paragraph, line 10++) treatments (ciprofloxacin vs doxycycline, page 254, Fig. 4); for claim 19, Buss teaches the treatment is performed in a cohort/groups: including two treatment groups: doxycycline-treated mice (page 254, right column, para. 3.4., line 18++) vs. ciprofloxacin treated mice.
Kulkarni teaches a method to monitor the efficacy of an anticancer treatment (page 1, abstract) by comparing control (without paclitaxel-based effector element, page 5, Fig. 4D, legend, line 3++) and treatment (reporter NPS, page 5, Fig. 4D) and all the recited steps in claim 18 except that the subject of the administering step is to clinical trial participant.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to monitor disease treatment in a clinical trial by comparing treatment and placebo subject/group.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because the cited references teach use of synthetic biomarkers to monitor disease, Buss teaches the clinical relevance of using biosensor (page 249, left column, 3rd paragraph, line 2++) to monitor treatment response and to compare effective and non-effective (placebo, page 254, right column, 1st full paragraph, line 10++) treatments (ciprofloxacin vs doxycycline, page 254, Fig. 4) and Kulkarni teaches monitoring the efficacy of an anticancer treatment (page 1, abstract) by comparing with or without/placebo treatment (page 5, Fig. 4D) with anticipated success. 
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because the cited references teach the claimed method and monitor cancer treatment in a clinical trial, etc. is routine and known in the art.  

Response to Argument
Applicant’s arguments filed 5/9/2022 have been fully considered but they are not persuasive.
Applicant argued that Buss fails to teach/suggest claimed limitations and Kulkarni does not cure the deficiency of Buss.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the examiner’s position that claims 1 and 18 as amended do not provide clear metes and bounds for the term “a placebo” (see 112(b) rejection above), thus “a placebo” is broadly interpreted to include any subject with ineffective treatment (ineffective treatment, page 254, Fig. 4g). Buss teaches “comparing the detected quantities of the reporters (page 254, Fig. 4) between the subject that received the therapeutic treatment (effective treatment, page 254, Fig. 4g) and the second subject that received the placebo (ineffective treatment, page 254, Fig. 4g) to a physiological state or a disease state (Pseudomonas infection, page 254, Fig. 4g, also see page 254, right column, para 3.4., line 13++)”. Kulkarni is cited for the teaching of a method to monitor the efficacy of an anticancer treatment (page 1, abstract) including detecting/identifying /comparing reporter signals for the treated (reporter NPs, page 5, Fig. 4D) and not treated subject/group (placebo-without paclitaxel-based effector element, page 5, Fig. 4, legend, line 3++), Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to monitor disease treatment in a clinical trial with anticipated success because Buss teaches the clinical relevance of using biosensor (page 249, left column, 3rd paragraph, line 2++) to monitor treatment response and to compare effective and non-effective (placebo, page 254, right column, 1st full paragraph, line 10++) treatments (ciprofloxacin vs doxycycline, page 254, Fig. 4) and Kulkarni teaches monitoring the efficacy of an anticancer treatment (page 1, abstract) by comparing with or without paclitaxel treatment (page 5, Fig. 4D).

Conclusion
No claim is allowable.

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653